•



                                     UNITED STATES DISTRICT COURT
                                                                                              FILED
                                     FOR THE DISTRICT OF COLUMBIA                                MAR 31       ?:-m
                                                                                           Clerk, U.S. District & Bankruptcy
                                                                                          Courts for the District of Columbia
        Raphael Mendez,                       )
                                              )
                       Petitioner,            )
                                              )
               v.                             )       Civil Action No.
                                              )
                                              )
                                                                                 11 0654
        Members of the United States          )
        Government, et al. ,                  )
                                              )
                        Respondents.          )


                                           MEMORANDUM OPINION

                This matter is before the Court on review of petitioner's pro se petition for a writ of quo

        warranto and application to proceed in forma pauperis. The application will be granted and the

        petition will be dismissed pursuant to 28 U.S.C. § 1915(e)(2) (requiring dismissal of an action

        upon a determination that the complaint, among other grounds, fails to state a claim upon which

        relief can be granted).

               "A quo warranto action is brought against a person who 'usurps, intrudes into, or

        unlawfully holds or exercises' public office." Rae v. Johnson, 1993 WL 544295, *1 (D.D.C.,

        Dec. 22,1993) (quoting D.C. Code § 16-3501). "It is designed for attacks on an officer's title,

        not for attacks on [an] officer's actions." Id. "The Court of Appeals for this Circuit has held that

        a quo warranto action against a public official may be brought only by the Attorney General or

        the U.S. Attorney." Taitz v. Obama, 707 F. Supp. 2d 1 (D.D.C. 2010) (citations omitted)

        (emphasis in original). Because "officials have broad discretion -- especially in cases involving

        public officials, as opposed to corporate officers - to refuse to sue," Andrade v. Lauer, 729 F.2d

        1475, 1498 (D.C. Cir. 1984), the Court lacks jurisdiction to review such decisions. See Shoshone




    N                                                                                                                          3
Bannock Tribes v. Reno, 56 F.3d 1476, 1480 (D.C. Cir. 1995) ("In both civil and criminal cases,

courts have long acknowledged that the Attorney General's authority to control the course of the

federal government's litigation is presumptively immune from judicial review.").

        Petitioner, confined at the Federal Medical Center in Rochester, Minnesota, claims that

he is a pretrial detainee who "wants to go to trial for the inflicted injurie [sic] be [sic] made on

February 20, 1990 in [St. Thomas, Virgin Islands] under the Docket No. 90-Cr-43." Compl. at 1.

He names as defendants United States Virgin Islands Delegate to Congress Donna M.

Christensen and "U.S. Congressional House on House Ethics." Compl. Caption. Petitioner has

stated no facts to support a quo warranto action, and any civil claims he may have against

officials in the Virgin Islands should be filed in the local or federal court there. To the extent that

petitioner is challenging his confinement, his recourse lies, if at all, in the United States District

Court for the District of Minnesota via a petition for a writ of habeas corpus directed at his

immediate custodian in Rochester. See Rooney v. Secretary ofArmy, 405 F.3d 1029,1032 (D.C.

Cir. 2005) (habeas "jurisdiction is proper only in the district in which the immediate, not the

ultimate, custodian is located") (internal citations and quotation marks omitted); Stokes v. Us.

Parole Commission, 374 F.3d 1235, 1239 (D.C. Cir. 2004) ("[A] district court may not entertain

a habeas petition involving present physical custody unless the respondent custodian is within its

territorial jurisdiction."). Hence, this case will be dismissed. A separate Order accompanies this

Memorandum Opinion.


                                                       Unite~District Judge




                                                   2